Citation Nr: 1635392	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  15-44 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure, for accrued benefits purposes.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1975.  He died in November 2012, and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decisions rendered in February 2011 and May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appellant has been substituted as the claimant for the purpose of processing these claims to completion.  The law was amended to permit substitution of claimants when the original claimant dies during the pendency of the claim or appeal.  38 U.S.C.A. § 5121A (West 2014).  The amendment applies to pending claims or appeals where the death occurred on or after October 10, 2008.  The appellant requested that she be substituted in a January 2013 statement.  In March 2015, the RO notified the appellant that she met the criteria for substitution and that adjudication of the deceased Veteran's claims would continue on the basis of her being substituted as the claimant.  As such, the appellant is a properly substituted party in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

In a written statement received in July 2016, prior to the promulgation of a Board decision, the appellant indicated that she wished to withdraw the issues of
entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure, for accrued benefits purposes, and entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression, for accrued benefits purposes.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure, for accrued benefits purposes, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression, for accrued benefits purposes, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In her October 2015 substantive appeals, the appellant perfected an appeal as to the issues of entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure, for accrued benefits purposes, and entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression, for accrued benefits purposes.  However, in a July 2016 written statement, prior to the promulgation of a Board decision, the appellant requested to withdraw the appeal as to these issues.  Thus, the Board finds these issues are no longer for appellate consideration.


ORDER

The appeal for entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure, for accrued benefits purposes, is dismissed.

The appeal for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression, for accrued benefits purposes, is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


